EXHIBIT 10.28

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of September
21, 2018, between Integrated Ventures, Inc., a Nevada corporation and its
predecessors (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and permitted assigns, a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506(b) promulgated thereunder, the Company desires
to issue and sell to each Purchaser, and each Purchaser, severally and not
jointly, desires to purchase from the Company, securities of the Company as more
fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Articles of Incorporation (as defined herein), and
(b) the following terms have the meanings set forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.14.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligation to pay the Subscription
Amount at such Closing, and (ii) the Company’s obligations to deliver the
Securities to be issued and sold at such Closing, in each case, have been
satisfied or waived.

 



  1

   



 

“Closing Form 8-K” shall have the meaning ascribed to such term in Section 4.20.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Michael Paige, Esq.

 

“Conversion Price” shall have the meaning ascribed to such term in the Notes.

 

“Conversion Shares” means shares of the Company’s Common Stock issuable upon
conversion of the Notes and interest in accordance with the terms of the Notes.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Disqualification Event” shall have the meaning ascribed to such term in Section
3.1(ee).

 

“Due Diligence Shares” shall mean shares of restricted Common Stock issuable to
each Purchasers at the Closing at the Due Diligence Shares Ratio.

 

“Due Diligence Shares Ratio” shall mean 1.5 shares of Common Stock for each
$1.00 in purchase price invested at the Closing.

 

“End Date” shall mean the latter of (i) two years after the Closing Date; or
(ii) the date no Purchaser owns any Securities.

 

“Escrow Agreement” means the escrow agreement to be employed in connection with
the sale of the Securities, a copy of which is annexed hereto as Exhibit B.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, directors, employees, or consultants of the Company prior to and
after the Closing Date in the amounts and on the terms set forth on Schedule
3.1(g), (b) awards made under the Company’s 2016 Stock Incentive Plan, as
amended, but not to exceed 15% of the outstanding shares of common stock, (c)
securities upon the exercise or exchange of or conversion of Securities issued
hereunder (subject to adjustment for forward and reverse stock splits and the
like that occur after the date hereof) and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities and any
term thereof have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the issue price, exercise price,
exchange price or conversion price of such securities and which securities and
the principal terms thereof are set forth on Schedule 3.1(g), and (c) securities
issued or issuable pursuant to this Agreement, the Note, and other Transaction
Documents, or upon exercise or conversion of any such securities.

 



  2

   



 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Financial Statements” means the financial information regarding the Company
included in the SEC Documents filed with the Commission prior to the date
hereof.

 

“Fully-Diluted Basis” means the assumption that all options, warrants or other
convertible securities or instruments or other rights to acquire Common Stock or
any other existing or future classes of capital stock have been exercised or
converted, as applicable, in full, regardless of whether any such options,
warrants, convertible securities or instruments or other rights are then vested
or exercisable or convertible in accordance with their terms.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(v).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(d).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(z).

 

“Notes” means the convertible notes, in the form of Exhibit A hereto.

 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(aa).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition, whether commenced or threatened.

 

“Purchaser Counsel” shall mean Grushko & Mittman, P.C., 515 Rockaway Avenue,
Valley Stream, New York 11581, facsimile: (212) 697-3575.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.6.

 

“Regulation D” means Regulation D under the Securities Act.

 



  3

   



 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Required Minimum” means, as of any date, the greater of; (i) 1,575,000; or (ii)
two (2) times the maximum aggregate number of shares of Common Stock then issued
or potentially issuable in the future pursuant to the Transaction Documents,
including but not limited to any Underlying Shares issuable upon conversion in
full of the principal amount of the Notes and the interest that could accrue
through one year after the term thereof ignoring any conversion or exercise
limits set forth therein plus such additional amounts as requested by the
Purchaser pursuant to the TA Letter.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Documents” means all reports filed by the Company with the Commission under
the Exchange Act more than five days prior to the Closing Date.

 

“Securities” means the Notes, Due Diligence Shares, and the Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Notes purchased hereunder as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company. Representations, undertakings and obligations set forth in this
Agreement shall be applicable only to Subsidiaries which exist or have existed
at the applicable and relevant time.

 

“TA Letter” means the letter to the Company’s Transfer Agent in the form annexed
hereto as Exhibit C.

 

“Termination Date” shall have the meaning ascribed to such term in Section 2.1.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets, quotation services, or
exchanges: the NYSE MKT LLC, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, the New York Stock Exchange, the OTC
Bulletin Board, OTCQB, or the OTCQX (or any successors to any of the foregoing).

 



  4

   



 

“Transaction Documents” means this Agreement, the Notes, the Escrow Agreement,
all exhibits and schedules thereto and hereto, and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means the transfer agent for the Common Stock, and any
successor transfer agent of the Company. As of the Closing Date, the Company’s
Transfer Agent is VStock Transfer, LLC, 18 Lafayette Place, Woodmere, NY 11598.

 

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Notes and payment of interest on the Notes in accordance with
the terms of the Notes.

 

“Unlegended Shares” shall have the meaning ascribed to such term in Section
4.1(d).

 

ARTICLE II.

PURCHASE AND SALE

 

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company agrees to sell, and the Purchasers, severally and
not jointly, agree to purchase, an aggregate of up to $104,000.00 principal
amount of Notes as determined pursuant to Section 2.2(a) (the “Closing”. Each
Purchaser shall deliver to the Company such Purchaser’s Subscription Amount, and
the Company shall deliver to each Purchaser its respective Note, as determined
pursuant to Section 2.2(a), and the Company and each Purchaser shall deliver the
other items set forth in Section 2.2 deliverable at the Closing. Upon
satisfaction of the covenants and conditions set forth in Sections 2.2 and 2.3,
the Closing shall occur at the offices of Purchaser Counsel or such other
location as the parties shall mutually agree. Notwithstanding anything herein to
the contrary, the Closing must take place on or before September 30, 2018 (the
“Termination Date”). If a Closing is not held on or before the Termination Date,
the Company shall cause all subscription documents and funds, if any, to be
returned, without interest or deduction to each prospective Purchaser.

 

2.2 Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

 

(i) this Agreement duly executed by the Company with the schedules and exhibits
thereto current as of the Closing Date;

 

(ii) a Note with a principal amount equal to 104% such Purchaser’s Subscription
Amount registered in the name of such Purchaser;

 

(iii) the TA Letter executed by the Company and the Transfer Agent;

 

(iv) confirmation from the Transfer Agent that the Due Diligence Shares have
been issued and are registered in book form (the “TA Confirmation”); and

 

(v) the Escrow Agreement duly executed by the Company.

 

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Escrow Agent the following:

 

(i) this Agreement duly executed by such Purchaser;

 



  5

   



 

(ii) such Purchaser’s Subscription Amount by wire transfer or as otherwise
permitted under the Escrow Agreement, to the Escrow Agent;

 

(iii) the Escrow Agreement duly executed by such Purchaser; and

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder to effect a Closing are subject to
the following conditions being met:

 

(i) the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Closing Date of the representations and warranties of the Purchasers contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

 

(b) The respective obligations of a Purchaser hereunder to effect the Closing,
unless waived by such Purchaser, are subject to the following conditions being
met:

 

(i) the accuracy in all material respects (determined without regard to any
materiality, Material Adverse Effect or other similar qualifiers therein) on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the Escrow Agent shall have received executed signature pages to this
Agreement with respect to the Subscription Amounts for which the Closing is to
occur;

 

(iv) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(v) there shall have been no Material Adverse Effect with respect to the Company
since the date hereof; and

 

(vi) from the date hereof to the Closing Date, trading in securities in the
United States generally as reported by Bloomberg L.P. shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the United States or New York State authorities nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of such Purchaser, makes it impracticable or inadvisable to purchase
the Securities at the Closing.

 



  6

   



 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation made herein to which it refers and any
other representation to the extent such Disclosure Schedule reasonably relates
thereto without a requirement of a cross-reference. The Company hereby makes the
following representations and warranties to each Purchaser as of the date hereof
and the Closing Date unless as of a specific date therein in which case they
shall be accurate as of such date:

 

(a) Subsidiaries. The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. If the Company has no
Subsidiaries relevant to any component of this Agreement as of a particular
date, then such reference shall not be applicable.

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document, or (iv) the occurrence of
a Disqualification Event (any of (i), (ii), (iii) or (iv), a “Material Adverse
Effect”) and, no Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders and creditors in connection herewith or therewith other
than in connection with the Required Approvals except those filings requires to
be made with the Commission and state agencies after the Closing Date. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 



  7

   



 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby to which it is a party do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filing of Form D with the Commission, and (ii) such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).

 

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens other than those created by the Purchaser. The Company has reserved
from its duly authorized capital stock a number of shares of Common Stock for
issuance of the Underlying Shares at least equal to the Required Minimum. In
order to ensure such reservation the Company shall have its Transfer Agent
countersign the TA Letter, at the Closing. The failure to comply with the terms
of this section shall be a material breach of the agreement. The Purchaser
agrees that it will release a number of shares reserved from its portion of the
Required Minimum, as set forth on such Purchaser’s signature page, solely for
the use of the Company to issue to make an acquisition of a strategic asset or
merger. In no event may such shares be used for any capital raising purposes.

 

(g) Capitalization. As of the date of this Agreement, the capitalization of the
Company is as set forth in Schedule 3.1(g). Except as disclosed on Schedule
3.1(g), no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as disclosed on Schedule
3.1(g), as of the date of this Agreement there are no outstanding options,
employee or incentive stock option plans warrants, scrip rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents. Except for the 2016 Stock Incentive
Plan under which the Company has reserved a maximum of 2,000,000 common shares,
there is no stock option plan in effect as of the Closing Date. Except as set
forth on Schedule 3.1(g), the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in material compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 



  8

   



 

(h) Financial Statements. The Financial Statements have been prepared in
accordance with GAAP. The Financial Statements fairly present in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject to normal, immaterial adjustments and inclusion
of footnotes which would be required pursuant to generally accepted accounting
principles. The Financial Statements include balance sheets as of each of the
most recent fiscal year ends and as of a quarter end within 45 days immediately
preceding the relevant Closing Date and income statements as of the same dates.

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the most recently dated Financial Statements: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any material liabilities (contingent or otherwise) other than trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate.

 

(j) Litigation. Except for current litigation with the Company’s former
accountant, there is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. At no time, neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

 

(k) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 



  9

   



 

(l) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted, and as contemplated to be
conducted, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
and, the payment of which is neither delinquent nor subject to penalties. The
Company and Subsidiaries do not own any real property. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance.

 

(o) [RESERVED]

 

(p) Transactions With Affiliates and Employees. Except as set forth in the
Financial Statements and Transaction Documents, none of the officers or
directors of the Company or any Subsidiary and, to the knowledge of the Company,
none of the employees of the Company or any Subsidiary is presently a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner.

 



  10

   



 

(q) Certain Fees. Except as set forth on Schedule 3.1(q), no brokerage, finder’s
fees, commissions or due diligence fees are or will be payable by the Company or
any Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Purchasers shall have no
obligation with respect to any such fees or with respect to any claims made by
or on behalf of other Persons for fees of a type contemplated in this Section
3.1(q) that may be due in connection with the transactions contemplated by the
Transaction Documents. The Company is not aware of any person that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any Regulation D Securities.

 

(r) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(s) Registration Rights. No Person has any right to cause the Company or any
Subsidiary to effect the registration under the Securities Act of any securities
of the Company or any Subsidiary, except for the Purchasers.

 

(t) Application of Takeover Protections. As of the Closing Date, the Company
will have taken all necessary action, if any or if necessary, in order to render
inapplicable as of the Closing Date and thereafter any control share
acquisition, business combinations, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s certificate of incorporation (or similar charter documents) or the
laws of the State of Nevada that is or could become applicable to the Purchasers
as a result of the Purchasers and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities.

 

(u) Disclosure. All of the disclosure furnished by or on behalf of the Company
to the Purchasers regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, when taken together as a whole, is true and correct
in all material respects and does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that no Purchaser
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2.

 

(v) Solvency. The Company has no knowledge of any facts or circumstances which
lead it to believe that it will file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
Closing Date. The Financial Statements set forth all outstanding liens secured
and unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments as of the respective dates of the
Financial Statements. For the purposes of this Agreement, “Indebtedness” means
(y) any liabilities for borrowed money or amounts owed in excess of $50,000 in
the aggregate and (z) the present value of any lease payments in excess of
$50,000 due under leases required to be capitalized in accordance with generally
accepted accounting principles. Neither the Company nor any Subsidiary is in
default with respect to any Indebtedness.

 



  11

   



 

(w) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(x) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of FCPA.

 

(y) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(z) Money Laundering. The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

(aa) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”).

 

(bb) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby.

 

(cc) No General Solicitation. To the best knowledge of the Company, neither the
Company nor any person acting on behalf of the Company has offered or sold any
of the Securities by any form of general solicitation or general advertising. To
the best knowledge of the Company, the Company has offered the Securities for
sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.

 



  12

   



 

(dd) Indebtedness and Seniority. As of the date hereof, all Indebtedness and
Liens are as set forth on the Financial Statements. Except as set forth on the
Financial Statements, as of the Closing Date, no Indebtedness, equity, Common
Stock Equivalent is senior to the Notes in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, and
capital lease obligations (which is senior only as to the property covered
thereby).

 

(ee) No Disqualification Events. None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering hereunder, any beneficial owner of 20% or
more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person” and, together, “Issuer Covered
Persons”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event. The Company has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e), and has furnished to the Purchasers a copy of any disclosures provided
thereunder. The Company will notify the Purchasers in writing, prior to the
Closing Date of (i) any Disqualification Event relating to any Issuer Covered
Person and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Issuer Covered Person.

 

(ff) Reporting Company/Shell Company. The Company is a publicly-held company
subject to reporting obligations pursuant to Sections 12(g) and 13 of the
Exchange Act. Pursuant to the provisions of the Exchange Act, the Company has
timely filed all reports and other materials required to be filed by the Company
thereunder with the Commission during the preceding twelve months, except for
reports on Form 8-K. As of the Closing Date, the Company is not a “shell
company” as that term is employed in Rule 144 under the Securities Act. The
Company is a former shell company but has met each of the requirements under
Rule 144(i)(2). The Company is and has no reason to believe that it will not in
the foreseeable future continue to be in compliance with all such listing and
maintenance requirements.

 

(gg) Survival. The foregoing representations and warranties shall survive the
Closing Date.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein):

 

(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) to the extent the indemnification provisions contained in
this Agreement may be limited by applicable law.

 



  13

   



 

(b) Understandings or Arrangements. Such Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

 

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts a
Note, it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act. Such Purchaser has the authority and is duly and
legally qualified to purchase and own the Securities. Such Purchaser is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.

 

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e) Information on Company. Purchasers are not deemed to have any knowledge of
any information not included in the Financial Statements or the Transaction
Documents unless such information is delivered in the manner described in the
next sentence. Each Purchaser was afforded (i) the opportunity to ask such
questions as such Purchaser deemed necessary of, and to receive answers from,
representatives of the Company concerning the merits and risks of acquiring the
Securities; (ii) the right of access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable such Purchaser to evaluate the Securities; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to acquiring the
Securities. In addition, such Purchaser may have received in writing from the
Company such other information concerning its operations, financial condition
and other matters as such Purchaser has requested, identified thereon as OTHER
WRITTEN INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors such Purchaser deems material in
deciding on the advisability of investing in the Securities.

 

(f) Compliance with Securities Act; Reliance on Exemptions. Such Purchaser
understands and agrees that the Securities have not been registered under the
1933 Act or any applicable state securities laws, by reason of their issuance in
a transaction that does not require registration under the 1933 Act, and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. Such Purchaser understands and agrees that the
Securities are being offered and sold to such Purchaser in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and regulations and that the Company is relying in part upon the
truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Securities.

 



  14

   



 

(g) Communication of Offer. Such Purchaser is not purchasing the Securities as a
result of any “general solicitation” or “general advertising,” as such terms are
defined in Regulation D, which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.

 

(h) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

 

(i) No Conflicts. The execution, delivery and performance of this Agreement and
performance under the other Transaction Documents and the consummation by such
Purchaser of the transactions contemplated hereby and thereby or relating hereto
or thereto do not and will not (i) result in a violation of such Purchaser’s
charter documents, bylaws or other organizational documents, if applicable, (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Purchaser is a party, nor (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Purchaser or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Purchaser). Such Purchaser is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or perform under
the other Transaction Documents nor to purchase the Securities in accordance
with the terms hereof, provided that for purposes of the representation made in
this sentence, such Purchaser is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.

 

(j) Survival. The foregoing representations and warranties shall survive the
Closing Date for 30 days.

 

3.3 Reliance. The Company acknowledges and agrees that the representations
contained in Section 3.2 shall not modify, amend or affect such Purchaser’s
right to rely on the Company’s representations and warranties contained in this
Agreement or any representations and warranties contained in any other
Transaction Document or any other document or instrument executed and/or
delivered in connection with this Agreement or the consummation of the
transaction contemplated hereby.

 



  15

   



 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) Disposition of Securities. The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(c), the Company may
require the transferor thereof to provide to the Company at the Company’s
expense, an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under the Transaction Documents and registration
statement, if any.

 

(b) Legend. The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

(c) Pledge. The Company acknowledges and agrees that a Purchaser may from time
to time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such Purchaser
may transfer pledge or secure Securities to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. At such Purchaser’s expense, the Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Securities may reasonably request in connection with a pledge or transfer of
the Securities, including, if the Securities are subject to registration
pursuant to the registration statement, the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) under the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder.

 



  16

   



 

(d) Legend Removal. Certificates evidencing the Underlying Shares shall not
contain any legend (“Unlegended Shares”) (including the legend set forth in
Section 4.1(b) hereof): (i) while a registration statement covering the resale
of such security is effective under the Securities Act, (ii) following any sale
of such Underlying Shares pursuant to Rule 144, (iii) if such Underlying Shares
are eligible for sale under Rule 144, without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such Underlying Shares and without volume or manner-of-sale restrictions or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Transfer Agent during the time any of the aforedescribed
conditions apply, to effect the removal of the legend hereunder; provided that
the holder of the restricted shares reasonably cooperates with counsel for the
Company in providing information for the preparation and issuance of the legal
opinion to review the legend hereunder. If all or any Notes are converted at a
time when there is an effective registration statement to cover the resale of
the corresponding Underlying Shares, or if such Underlying Shares may be sold
under Rule 144 or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) then such Underlying
Shares shall be issued free of all legends. The Company agrees that following
such time as such legend is no longer required under this Section 4.1(d), it
will, no later than five Trading Days following the delivery by the Purchaser to
the Company or the Transfer Agent of a certificate representing Underlying
Shares, as applicable, issued with a restrictive legend (such fifth Trading Day,
the “Legend Removal Date”), deliver or cause to be delivered to such Purchaser a
certificate representing such shares that is free from all restrictive and other
legends (however, the Corporation shall use reasonable best efforts to deliver
such shares within three (3) Trading Days). The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4.1. Certificates for
Underlying Shares subject to legend removal hereunder shall be transmitted by
the Transfer Agent to the Purchaser by crediting the account of the Purchaser’s
prime broker with the Depository Trust Company System as directed by such
Purchaser.

 

(e) Legend Removal Default. In addition to such Purchaser’s other available
remedies, provided the conditions for legend removal set forth in Section 4.1(d)
exist, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, for each $1,000 of Underlying Shares (based on the
higher of the actual purchase price of the Common Stock on the date such
Securities are submitted to the Transfer Agent) delivered for removal of the
restrictive legend and subject to Section 4.1(d), $10 per Trading Day for each
Trading Day after the Legend Removal Date (increasing to $20 per Trading Day
after the fifth Trading Day) until such certificate is delivered without a
legend. Nothing herein shall limit such Purchaser’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the Transaction Documents, and such Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 

(f) DWAC. Commencing after the Closing, in lieu of delivering physical
certificates representing the Unlegended Shares, upon request of a Purchaser, so
long as the certificates therefor do not bear a legend and the Purchaser is not
obligated to return such certificate for the placement of a legend thereon, the
Company shall cause its transfer agent to electronically transmit the Unlegended
Shares by crediting the account of Purchaser’s prime broker with the Depository
Trust Company through its Deposit Withdrawal At Custodian system, provided that
the Company’s Common Stock is DTC eligible and the Company’s transfer agent
participates in the Deposit Withdrawal at Custodian system. Such delivery must
be made on or before the Legend Removal Date.

 

(g) Resale Requirements. Each Purchaser, severally and not jointly with the
other Purchasers, agrees with the Company that such Purchaser will sell the
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.

 



  17

   



 

(h) Remedies. In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Conversion Shares delivered for removal of the
restrictive legend and Conversion Shares delivered for conversion into Shares,
$10 per Trading Day for each Trading Day, but not to exceed an aggregate of $250
per Trading Day, following the Legend Removal Date or the date such Securities
are to be delivered pursuant to the Note until such Common Stock certificate is
delivered without a legend pursuant to Section 4.1(d) or such Conversion Shares.
Nothing herein shall limit such Purchaser’s right to elect in lieu of the
aforedescribed liquidated damages to pursue actual damages for the Company’s
failure to deliver certificates representing any Underlying Shares as required
by the Transaction Documents, and such Purchaser shall have the right to pursue
all remedies available to it at law or in equity including, without limitation,
a decree of specific performance and/or injunctive relief.

 

(i) Injunction. In the event a Purchaser shall request delivery of Securities as
described in this Section 4.1 or Common Stock pursuant to the Note and the
Company is required to deliver such Securities, the Company may not refuse to
deliver Securities based on any claim that such Purchaser or anyone associated
or affiliated with such Purchaser has not complied with Purchaser’s obligations
under the Transaction Documents, or for any other reason, unless, an injunction
or temporary restraining order from a court, on notice, restraining and or
enjoining delivery of such unlegended shares shall have been sought and obtained
by the Company and the Company has posted a surety bond for the benefit of such
Purchaser in the amount of 120% of the amount of the aggregate purchase price of
the Securities intended to be subject to the injunction or temporary restraining
order, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Purchaser to the extent Purchaser obtains judgment in Purchaser’s favor.

 

(j) Buy-In. In addition to any other rights available to Purchaser, if the
Company fails to deliver to a Purchaser Securities as required pursuant to this
Agreement or the Note and after the Legend Removal Date or required delivery
date pursuant to the Note the Purchaser, or a broker on the Purchaser’s behalf,
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by such Purchaser of the shares of Common
Stock which the Purchaser was entitled to receive in unlegended form from the
Company (a “Buy-In”), then the Company shall promptly pay in cash to the
Purchaser (in addition to any remedies available to or elected by the Purchaser)
the amount, if any, by which (A) the Purchaser’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (B) the aggregate purchase price of the shares of Common Stock delivered
to the Company for reissuance as unlegended Shares or as are required to be
delivered pursuant to the Note, as the case may be, together with interest
thereon at a rate of 15% per annum accruing until such amount and any accrued
interest thereon is paid in full (which amount shall be paid as liquidated
damages and not as a penalty). For example, if a Purchaser purchases shares of
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to $10,000 of purchase price of Shares delivered to the Company for
reissuance as unlegended shares, the Company shall be required to pay the
Purchaser $1,000, plus interest, if any. The Purchaser shall provide the Company
written notice indicating the amounts payable to the Purchaser in respect of the
Buy-In.

 

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

 



  18

   



 

4.3 Furnishing of Information.

 

(a) At any time commencing on the Closing Date and ending at the earliest of the
time that no Purchaser owns Securities, the Company covenants to file all
periodic reports with the Commission pursuant to Section 15(d) of the Exchange
Act and under Section 12(b) or 12(g) of the 1934 Act, maintain the registration
of the Common Stock under Section 12(b) or 12(g) of the Exchange Act and, except
for reports on Form 8-K, to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act even if the
Company is not then subject to the reporting requirements of the Exchange Act.

 

(b) At any time commencing on the Closing Date and ending at such time that all
of the Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”), then, in addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, by reason of any such delay in or reduction of its ability to sell
the Securities, an amount in cash equal to two percent (2.0%) of the aggregate
principal amount of Notes and accrued interest held by such Purchaser on the day
of a Public Information Failure and on every thirtieth (30th) day (pro-rated for
periods totaling less than thirty days) thereafter until the earlier of (a) the
date such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Purchasers to transfer the Underlying
Shares pursuant to Rule 144. The payments to which a Purchaser shall be entitled
pursuant to this Section 4.3(b) are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. Nothing herein shall limit such Purchaser’s right to pursue
actual damages for the Public Information Failure, and such Purchaser shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

 

4.4 Conversion and Exercise Procedures. Each of the form of Notice of Conversion
attached to the Note sets forth the totality of the procedures required of the
Purchasers in order to convert the Note. No additional legal opinion, other
information or instructions shall be required of the Purchasers to convert their
Note. The Company shall honor conversions of the Note and shall deliver
Underlying Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

 

4.5 Use of Proceeds. The proceeds of the offering will be employed by the
Company for general operating expenses, and for the costs of this loan
transaction.

 



  19

   



 

4.6 Indemnification of Purchasers. Subject to the provisions of this Section
4.6, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of its representations, warranties
or covenants under the Transaction Documents. The indemnification required by
this Section 4.6 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
are incurred. The indemnity agreements contained herein shall be in addition to
any cause of action or similar right of any Purchaser Party against the Company
or others and any liabilities the Company may be subject to pursuant to law.

 

4.7 Reservation and Listing of Securities.

 

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents, but not less than the Required Minimum.

 

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall amend the Company’s certificate or
articles of incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum at such time, as soon as
possible and in any event not later than the 60th day after such date. In the
event of a shortfall in the Required Minimum, any shares reserved for issuance
to the Company’s officers and directors (not including Purchasers, if
applicable) will be made available for issuance to the Purchasers.

 

4.8 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

 



  20

   



 

4.9 Most Favored Nation Provision. From the date hereof and for so long as a
Purchaser holds any Securities, in the event that the Company issues or sells
any Common Stock or Common Stock Equivalents, if a Purchaser then holding
outstanding Securities reasonably believes that any of the terms and conditions
appurtenant to such issuance or sale are more favorable to such investors than
are the terms and conditions granted to the Purchasers hereunder, upon notice to
the Company by such Purchaser, the Company shall amend the terms of this
transaction as to such Purchaser only so as to give such Purchaser the benefit
of such more favorable terms or conditions. This Section 4.9 shall not apply
with respect to an Exempt Issuance. The Company shall provide each Purchaser
with notice of any such issuance or sale not later than ten (10) Trading Days
before such issuance or sale.

 

4.10 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same or substantially similar consideration is also
offered, mutatis mutandis, on a ratable basis to all of the parties to this
Agreement. For clarification purposes, this provision constitutes a separate
right granted to each Purchaser by the Company and negotiated separately by each
Purchaser and is intended for the Company to treat the Purchasers as a class and
shall not in any way be construed as the Purchasers acting in concert or as a
group with respect to the purchase, disposition or voting of Securities or
otherwise. This section shall not apply to the Company’s rights under Section
4.21 below.

 

4.11 Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale or resale of the Securities.

 

4.12 Capital Raises. The Company shall not raise any additional capital for 60
days after the Closing Date.

 

4.13 Preservation of Corporate Existence. Until the End Date, the Company shall
preserve and maintain its corporate existence, rights, privileges and franchises
in the jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

 

4.14 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents.

 

4.15 Reimbursement. If any Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by such
Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 



  21

   



 

4.16 Securities Laws Disclosure; Publicity. The Company shall, within four
Business Days following the Closing Date, issue a press release disclosing the
material terms of the transactions contemplated hereby, and shall file a Current
Report on Form 8-K including the Transaction Documents as exhibits thereto (the
“Closing Form 8-K” mutatis mutandem) within four Business Days of the date
hereof.

 

4.17 ROFRs. If the Company proposes to offer or sell any securities (“New
Securities”) while the Notes are outanding, the Company shall first offer such
New Securities to the Purchasers. A Purchaser shall be entitled to apportion the
right of first offer hereby granted to it among itself and its Affiliates in
such proportions as it deems appropriate. The Company shall give notice (the
“Offer Notice”) to each Purchaser, stating (i) its bona fide intention to offer
such New Securities, (ii) the number of such New Securities to be offered, and
(iii) the price and terms, if any, upon which it proposes to offer such New
Securities. By notification to the Company within five (5) days after the Offer
Notice is given, each Purchaser may elect to purchase or otherwise acquire, at
the price and on the terms specified in the Offer Notice, up to that portion of
the New Securities which equals the proportion that the Common Stock issued and
held, or issuable (directly or indirectly) upon conversion of the Notes then
held by such Purchaser relative to the other Purchasers. At the expiration of
such five (5) day period, the Company shall promptly notify each Purchaser that
elects to purchase or acquire all the shares available to it (each, a “Fully
Exercising Investor”) of any other Purchaser’s failure to do likewise. During
the five (5) day period commencing after the Company has given such notice, each
Fully Exercising Investor may, by giving notice to the Company, elect to
purchase or acquire, in addition to the number of shares specified above, up to
that portion of the New Securities for which Purchasers were entitled to
subscribe but that were not subscribed for by the Purchasers which is equal to
the proportion that the Common Stock issued and held, or issuable (directly or
indirectly) upon conversion of the Notes, by such Fully Exercising Investor
bears to the Common Stock issued and held, or issuable (directly or indirectly)
upon conversion of the Notes then held by all Fully Exercising Investors who
wish to purchase such unsubscribed shares. The closing of any sale pursuant to
this Section shall occur within the later of twenty (20) days of the date that
the Offer Notice is given and the date of initial sale of New Securities
pursuant to this section. If all New Securities referred to in the Offer Notice
are not elected to be purchased or acquired as provided in this Section, the
Company may, during the twenty (20) day period following the expiration of the
periods provided in this Section, offer and sell the remaining unsubscribed
portion of such New Securities to any Person or Persons at a price not less
than, and upon terms no more favorable to the offeree than, those specified in
the Offer Notice. If the Company does not enter into an agreement for the sale
of such New Securities within such period, or if such agreement is not
consummated within twenty (20) days of the execution thereof, the right provided
hereunder shall be deemed to be revived and such New Securities shall not be
offered unless first reoffered to the Purchasers in accordance with this
Section.

 

4.18 Subsequent Equity Sales. Until six (6) months after the final Closing Date,
the Company will not issue any Common Stock or Common Stock Equivalents to
officers, directors, employees, consultants and service providers of the Company
except consistent with past practices. For so long as the Notes are outstanding,
the Company will not amend the terms of any securities or Common Stock
Equivalents or of any agreement outstanding or in effect as of the date of this
Agreement or at any time thereafter, pursuant to which same were or may be
acquired, if such issuance or the result of such amendment would be at an
effective price per share of Common Stock less than the Conversion Price in
effect at the time of such amendment.

 



  22

   



 

4.19 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have entered into a written agreement with
the Company regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

 

4.20 Par Value. In the event the Conversion Price of the Notes is reduced below
the par value of the common stock, the Company shall promptly thereafter, reduce
the par value of its common stock so that the Conversion Price shall be greater
than the par value of the Common Stock.

 

4.21 Due Diligence Shares. For so long as any Securities are outstanding, every
time the Company issues shares of its common stock or common stock equivalents,
as any form of fee or incentive, in connection with any funding, which results
in the issuance of more shares der dollar invested than the number of shares
issued to the Purchasers pursuant to this Agreement (“Dilutive Shares
Issuance”), then the Due Diligence Share Ratio will be revised to match such
Dilutive Shares Issuance and the Company shall issue to each Purchaser a number
of Shares equal to the difference of the number of shares issuable under the
revised Due Diligence Share Ratio less the number of Due Diligence Shares issued
at the Closing or under a previous application of this Section.

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before
September 30, 2018; provided, however, that such termination will not affect the
right of any party to sue for any breach by any other party or parties.

 

5.2 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement, except the Company shall pay $1,000
towards the Purchasers’ legal fees in preparation of the Transaction Documents.
The Company shall pay all Transfer Agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Purchasers.

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 



  23

   



 

5.4 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a Business
Day during normal business hours where such notice is to be received), or the
first Business Day following such delivery (if delivered other than on a
Business Day during normal business hours where such notice is to be received)
or (b) on the second Business Day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Integrated Ventures, Inc.,
73 Buck Rd, Huntingdon Valley, PA 19006, Attn: Steve Rubakh, Chief Executive
Officer, email: emsfactory@aol.com, with a copy by email or fax only to (which
shall not constitute notice): Michael Paige, Esq. email: MPaigeLaw@outlook.com
and (ii) if to the Purchasers, to: the addresses and fax numbers indicated on
the signature pages hereto, with an additional copy by fax only to (which shall
not constitute notice): Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley
Stream, New York 11581, Attn: Eliezer Drew, Esq., facsimile: (212) 697-3575.

 

5.5 Amendments; Waivers. No provision of this Agreement nor any other
Transaction Document may be waived, modified, supplemented or amended nor
consent obtained or approval deemed granted except in a written instrument
signed, in the case of an amendment, by the Company and the Purchasers or, in
the case of a waiver, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement nor any other Transaction Document
shall be deemed to be a continuing waiver in the future or a waiver of any
subsequent default or a waiver of any other provision, condition or requirement
thereof, nor shall any delay or omission of any party to exercise any right
thereunder in any manner impair the exercise of any such right. Any Purchaser
may waive in writing any right or benefit granted to or available to such
Purchaser pursuant to the Transaction Documents.

 

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).
Following the Closing, any Purchaser may assign any or all of its rights under
this Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided that such transferee agrees in writing to be bound with
respect to the transferred Securities by the provisions of the Transaction
Documents that apply to the “Purchasers” and is able to make each and every
representation made by Purchasers in this Agreement.

 

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.10.

 



  24

   



 

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any action, suit or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then, in addition to the obligations of the Company
under Section 4.10, the prevailing party in such action, suit or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12 Severability. If any term, provision, covenant or restriction of any
Transaction Document is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may, at any time prior to the Company’s performance of such
obligations, rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Note, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded conversion or exercise notice concurrently with
the return to such Purchaser of the aggregate exercise price paid to the Company
for such shares and the restoration of such Purchaser’s right to acquire such
shares pursuant to such Purchaser’s Note.

 

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable costs (including customary indemnity) associated with the issuance of
such replacement Securities.

 



  25

   



 

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate. The Company’s obligations to pay any
partial liquidated damages or other amounts owing under the Transaction
Documents is a continuing obligation of the Company and shall not terminate
until all unpaid partial liquidated damages and other amounts have been paid
notwithstanding the fact that the instrument or security pursuant to which such
partial liquidated damages or other amounts are due and payable shall have been
canceled.

 

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.

 



  26

   



 

5.18 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.19 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.20 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

5.21 Equitable Adjustment. The Conversion Price, trading volume amounts,
price/volume amounts and similar figures in the Transaction Documents shall be
equitably adjusted (but without duplication) to offset the effect of stock
splits, similar events and as otherwise described in the Transaction Documents.

 

(Signature Pages Follow)

 



  27

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 



 

INTEGRATED VENTURES INC.

        By:

/s/ Steve Rubakh

 

Name:

Steve Rubakh     Title: CEO  



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 



  28

   



 

[PURCHASER SIGNATURE PAGE TO INTEGRATED VENTURES, INC.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: Armada Investment Fund, LLC
_____________________________________

 

/s/ Gabriel Berkowitz

 

Signature of Authorized Signatory of Purchaser:
______________________________________________

 

Name of Authorized Signatory: Gabriel
Berkowitz___________________________________________

 

Title of Authorized Signatory:
Manager____________________________________________________

 

Email Address of Authorized Signatory: gabriel@arcadia.capital
_______________________________

 

Facsimile Number of Authorized Signatory:
_________________________________________________

 

Address for Notice to Purchaser:

 

1361 East 10th Street

Brooklyn, NY 11730

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

Subscription Amount: $50,000.00

 

Note Principal (Subscription Amount *1.08): $52,000.00

 

EIN Number, if applicable, will be provided under separate cover:
________________________

 

[SIGNATURE PAGES CONTINUE]

 



  29

   



 

[PURCHASER SIGNATURE PAGE TO INTEGRATED VENTURES, INC.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: BHP Capital NY, Inc._____________________________________

 

Signature of Authorized Signatory of Purchaser:
______________________________________________

 

Name of Authorized Signatory: Bryan
Pantofel___________________________________________

 

Title of Authorized Signatory:
President____________________________________________________

 

Email Address of Authorized Signatory:
bryan@bhpcap.com_______________________________

 

Facsimile Number of Authorized Signatory:
_________________________________________________

 

Address for Notice to Purchaser:

 

245 East 40th St, Suite 28B

New York, NY 10016

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

Subscription Amount: $50,000.00

 

Note Principal (Subscription Amount *1.08): $52,000.00

 

EIN Number, if applicable, will be provided under separate cover:
________________________

 



  30

   



 

EXHIBITS AND SCHEDULES

 

Exhibit A Form of Note

Exhibit B Escrow Agreement

Exhibit C TA Letter

 

Schedule 3.1(g)—authorize increase in Plan shares, not to exceed 15% of
outstanding common shares

Schedule 3.1(q)

 

 



31



 